El Juez Asociado Señor .Snyder
emitió la opinión del tribunal.
El demandante era dueño en común pro indiviso de nn condominio equivalente a 49/72 partes en una finca y Emilia Luisa Borda era dueña de las 23/72 partes restantes. Por medio de una venta judicial los demandados adquirieron las 23/72 partes pertenecientes a Emilia Luisa Borda. Luego el demandante radicó este pleito para ejercitar su derecho de retracto legal en cuanto al condominio de las 23/72 partes, a tenor con el artículo 1412 del Código Civil, ed. de 1930. (1) *484En su demanda alegó el demandante que luego de consu-marse el retracto, él vendría a ser el único dueño de la finca.
Los demandados solicitaron la desestimación de la de-manda porque ésta no alegaba que el demandante se com-prometía a no vender durante cuatro años la participación del dominio que intentaba retraer, según lo exige el inciso 5 del artículo 1616 de la Ley de Enjuiciamiento Civil para Cuba y Puerto Rico.(2) La corte inferior resolvió que el inciso 5 del artículo 1616 no se aplicaba a casos como el presente en que el demandante pasaría a ser el dueño exclu-sivo luego de efectuarse el retracto. Por consiguiente, de-claró sin lugar la moción para que se desestimara la demanda. Posteriormente, y a requerimiento de los demandados, la corte de distrito dictó sentencia a favor del demandante, de la cual apelan los primeros.
 Éste es un caso nuevo en esta Isla. Si bien liemos resuelto que el inciso 5 del artículo 1616 está en vigor en Puerto Rico, este Tribunal nunca se ha visto en la necesidad de determinar si dicho inciso es aplicable a un caso donde el demandante pasa a ser el único dueño de la finca después de efectuado el retracto. Cf. Vellón v. Central Pasto Viejo, 34 D.P.R. 233, y casos allí citados. Y hasta donde sepamos, ningún comentarista ha discutido este punto específico.
El razonamiento de la corte inferior puede sintetizarse como sigue: el fin primordial del artículo 1412 es terminar los condominos lo más pronto posible y consolidar el título de la propiedad en una sola persona. Pero si el demandante tiene que comprometerse a no vender la participación re-traída, el condominio podría revivirse. Esto ocurriría si el demandante, luego de efectuar el retracto, decidiese vender toda la. propiedad dentro de los cuatro años. Podría vender solamente la participación que ahora tiene y se vería *485obligado a retener el título sobre la participación retraída. El exigir el cumplimiento del inciso 5 del artículo 1616, en este caso destruiría el propósito del artículo 1412. En su consecuencia, el inciso 5 no es de aplicación al presente caso.
En apelación, los demandados atacan la validez de este razonamiento de la corte de distrito. Examinemos prime-ramente el historial y el propósito del inciso 5 del artículo 1616.
El artículo 1412 “se dirige a extinguir la comunión que suele ser fuente perenne de discordias”. 4 Escriche, Dic-cionario de Legislación y Jurisprudencia 942, ed. 1876. Pero el legislador también previo la posibilidad de que un comu-nero pudiera redimir bajo el artículo 1412 con fines especu-lativos; v.g., con el fin de revender a mayor precio. Para contrarrestar esto, le exigió al retrayente antes de 1855 un juramento al efecto de que deseaba la finca para sí y no la retraía con fines especulativos. Esta política contra la espe-culación por parte de un retrayente fué reforzada por el artículo 674 de la Ley de Enjuiciamiento Civil para Cuba y Puerto Pico de 1855, que le prohibía al retrayente traspa-sar durante cuatro años la participación retraída. Esta pro-hibición fué incorporada al artículo 1618 de la Ley Española de Enjuiciamiento Civil de 1881 y al artículo 1616 de la Ley de Enjuiciamiento Civil para Cuba y Puerto Rico de 1885. (3)
*486Otras medidas fueron adoptadas para asegurar el cum-plimiento de la prohibición contra traspasos durante cuatro años de la parte retraída. El artículo 1626 de la Ley de Enjuiciamiento Civil para Cuba y Puerto Rico de 1885 dis-ponía que “se tomará razón en el Registro de la propiedad del compromiso que se haya contraído en cualquiera de los casos 49., 5°. y 69. comprendidos en el art. 1616”, con el fin de dar aviso a terceros. Se declaraba nula la transferencia por el retrayente, sin el consentimiento del comprador original, antes de que expirara el período. (Artículo 1628, Ley de Enjuiciamiento Civil para Cuba y Puerto Rico de 1885; artículo 690, Ley de Enjuiciamiento Civil para Cuba y Puerto Rico, 1855; artículo 1680, Código Español de Enjuiciamiento Civil de 1881). Además, pronto se notó que esta última san-ción no era efectiva, ya que no era de ningún beneficio prác-tico al comprador original cuya participación en la propie-dad había sido retraída. 6 Manresa, Comentarios a la Ley de Enjuiciamiento Civil Reformada 115, 3ra. ed. Por tanto, se complementó la prohibición contra el traspaso disponiendo que si lo solicitaba el comprador original, el retracto queda-ría sin efecto si el retrayente vendía la propiedad dentro del período prohibídole. Artículo 1630, Código Español de En-juiciamiento Civil de 1881; Manresa, op-cit. 115.
Con este historial en mente, pasemos al problema susci-tado en este caso específico; es decir, si el inciso 5 del ar-tículo 1616 se aplica cuando el demandante viene a ser el *487■único dueño luego de efectuado el retracto. El artículo 1412 establece una fórmula por la cual un comunero puede a su discreción eliminar el condominio de alguna propiedad o reducir el número de comuneros. De esto la corte de dis-trito infirió que uno de los propósitos del artículo 1412 es evitar la renovación del condominio. Pero una cosa es eli-minar el condominio y otra cosa es renovarlo o crear uno nuevo. Nada hay en el artículo 1412 en relación con esto último; está dirigido únicamente a eliminar o reducir un con-dominio ya existente. Además, aun cuando adoptásemos la presunción de la corte de distrito de que el Código Civil aborrece los condominios y en consecuencia por implicación que uno de los objetivos del artículo 1412 es impedir su renovación, no podemos evitar el efecto de los claros y abso-lutos términos del inciso 5 del artículo 1616 que prohíbe sin excepción alguna el traspaso durante cuatro años de la parte retraída.
No podemos convenir con el demandante en que el inciso 5 de su faz se aplica solamente cuando el condominio con-tinúa luego de efectuado el retracto. Se basa en las por-ciones en bastardillas del inciso 5 del artículo 1616 y en las citas de Eseriche que se encuentran en las notas 2 y 3, res-pectivamente. Pero en ese lenguaje nada encontramos que sostenga su teoría. Al hacer esta contención, el demandante también descansa en 10 Manresa, Comentarios al Código Civil 355, ed. de 1908, que dice así:
*488. Por otra parte, la razón de tal precepto, o no se alcanza, o está en oposición con el espíritu y la tendencia del Código en el retracto de comuneros, que, según hemos dicho, es dar facilidades para que el estado de indivisión termine; esa oposición se comprende desde el momento en que, según el artículo de la ley procesal, es imposible antes de los cuatro años la venta a otro comunero de la participación retraída, lo cual podría conducir a la unidad del domi-nio. ...”
Es obvio que Manresa no aprobaba el inciso 5 del artículo 1616 porque bacía imposible la reventa por un comunero que continuaba siéndolo luego de efectuado el retracto. Pero Manresa nada dice en relación con el problema de la reventa por un retrayente que pasa a ser único dueño. Del silencio de Manresa el demandante infiere que aquél aprueba su posi-ción. Sostiene que Manresa no discutió esta cuestión porque nunca se le ocurrió que alguien pudiera alegar que un solo dueño después de efectuado el retracto estaba impedido por el inciso 5 del artículo 1616 de vender la parte retraída hasta transcurridos cuatro años. Su argumento es que Manresa estaba abiertamente opuesto a la doctrina del inciso 5; si hubiera creído que era de aplicación aquí, hubiera discutido esta situación y utilizado su injusta aplicación para reforzar su oposición a la doctrina. Sin embargo, creemos que no conduciría a ningún fin práctico discutir esta teoría un poco débil basada en no haber Manresa discutido el presente caso. El inciso 5 del artículo 1616 es claro y de su faz aplicable aquí. Esto es suficiente para decidir esta contención espe-cífica en contra del demandante.
El apelado aduce otro argumento. No obstante el hecho de que el artículo 1616 no contiene excepciones en cuanto a su prohibición de que no se traspase durante cuatro años, arguye que por “legislación intersticial” debemos intercalar una excepción al inciso 5 a favor de un retrayente que luego de efectuado el retracto viene a ser único dueño. De otro modo, alega, el propósito del Código Civil en desalentar condominios sería frustrado si el retrayente, encon-*489Arándose falto de fondos durante los cuatro años, vende sola-mente su participación original en la propiedad porque el artículo 1616 le prohíbe vender durante ese período la par-ticipación retraída.
Como hemos visto, Manresa deploró el hecho de que bajo ciertas circunstancias el artículo 1616 sea contrario a la filo-sofía comprendida en el artículo 1412 de desalentar los con-dominios de propiedad. Manresa tenía en mente propiedad poseída en común por A, B y G. A le vende su participa-ción a D, un extraño. B insta pleito de retracto contra D, y tiene éxito. Esto reduce el número de comuneros, que es uno de los objetivos del Código Civil al disponer la acción de retracto por los comuneros. Bin embargo, durante cua-tro años no puede cumplirse a cabalidad la política com-prendida en el artículo 1412, ya que B no puede vender toda su participación en la propiedad a G durante dicho término; sólo puede venderle su participación original, pero no la parte retraída de D.
Una respuesta a este punto es que nada hay que impida a B comprarle la participación a C y con ello extinguir el condominio. Sin embargo, una respuesta más importante es que la política del artículo 1412 no es absoluta. La Legis-latura tuvo por miras reducir o eliminar los condominios. Pero condicionó el privilegio o la opción que le dió a los retrayentes. Para evitar que éstos especularan, aprobó el inciso 5 del artículo 1616 prohibiendo el traspaso de la parte retraída durante cierto tiempo. En el ejemplo expuesto por Manresa esta prohibición paraliza la reducción o elimi-nación adicionales del condominio durante cuatro años. Pero la Legislatura deliberadamente tomó este rumbo para salva-guardar el subordinado pero importante objetivo de evitar la especulación mediante el retracto.
En igual forma, cuando como aquí el retracto trae por resultado que el título pase a manos de una sola persona, la restricción en cuanto al traspaso contenida en el inciso 5 puede concebiblemente resultar en una renovación del condo-*490minio bajo ciertas circunstancias y con ello frustrarse el espí-ritu o filosofía del artículo 1412. Si el demandante se ve obligado o desea vender dentro de cuatro años, se le permite bajo el artículo 1616 vender solamente su participación original en la propiedad. Sin embargo, la Legislatura no esta-bleció excepción alguna en el inciso 5 del artículo 1616 para tales casos. Cuando la Legislatura creyó aconsejable pro-veer una excepción en una situación algo similar, lo hizo expresamente. Artículo 1616, inciso 4, Ley de Enjuicia-miento Civil para Cuba y Puerto Rico de 1885. (4) Optó por frustrar la política del artículo 1412 de cuando en vez con el fin de evitar la especulación que pudiera surgir si las excep-ciones para éste u otros casos fuesen incluidas en el inciso 5. Las consideraciones comprendidas en el artículo 1412 frente al inciso 5 fueron resueltas por la Legislatura en contra del demandante. No compete a las cortes redactar de nuevo el inciso 5 del artículo 1616 y establecer una excep-ción que la Legislatura optó por dejar fuera del estatuto.
Además, según dijimos en el caso de Vellón a las págs. 239-40, el artículo 1412 es en sí una restricción al traspaso. Limita el derecho de un comunero que desea vender: el com-prador de su participación muy bien puede ser desalentado por el derecho de retracto que se le concede a los otros comu-neros. Por tanto, no es enteramente irrazonable para éstos, que gozan de los beneficios de la restricción sobre el traspaso por parte de un comunero que desea vender, encontrarse luego que ellos también están impedidos durante cuatro años de especular con los beneficios que les concede el artículo 1412.
Con el fin de sostener la sentencia de la corte de distrito, el demandante aduce una contención alternativa. He-mos resuelto que el inciso 5 del artículo 1616 está en vigor en Puerto Rico. Vellón v. Central Pasto Viejo, supra; Mar-*491tínez v. Pirallo, 61 D.P.R. 91. Y véanse González v. Acha et al., 21 D.P.R. 134; Llambías v. Pagán, 65 D.P.R. 451, 463-4. El demandante alega que estos casos fueron resuel-tos erróneamente y deben ser revocados. Insiste en que de-bemos resolver que el inciso 5 no está en vigor en Puerto Rico.
La médula del argumento del demandante es como sigue: No obstante el heebo de que el inciso 5 está incluido en la Ley de Enjuiciamiento Civil, ésta es una disposición sus-, tantiva y no procesal, 27 Enc.Jur. Esp. 524; 10 Manresa, Comentarios al Código Español 324-25, 4ta. edición. En vista de la naturaleza sustantiva del inciso 5, la Legislatura lo hubiera incluido en nuestro Código Civil de 1902 si hu-biera querido que el inciso 5 continuara en vigor en la isla. Lejos de así hacerlo, la Legislatura lo derogó mediante la cláusula derogatoria del Código Civil de 1902, que deroga no solamente el antiguo Código Civil si que también “todas las demás leyes o cuerpos legales que directa o indirecta-mente se opongan a las disposiciones” del mismo. Toda vez que el inciso 5 no fué incluido en el Código Civil de 1902, dicho inciso fue derogado por estar en conflicto con el Código. De lo contrario, seguiría existiendo un requisito sustantivo que no se halla en el Código. Esta intención de derogar el inciso 5 fué reafirmada cuando el Código de Enjuiciamiento Civil de 1904 fué aprobado sin que se incluyera en el mismo el inciso 5.
No podemos convenir con esta contención del demandante. Si bien el inciso 5 es de naturaleza sustantiva, resta el hecho de que fué incluido en una Ley de Enjuiciamiento Civil. En su consecuencia, es difícil creer que la Legislatura tuvo por miras mediante la cláusula derogatoria del Código Civil de 1902 hacer llegar su mano hasta la Ley de Enjuiciamiento Civil y con ello derogar indirectamente esta disposición espe-cífica. Más bien somos de opinión que el artículo 361 del Código de Enjuiciamiento Civil, ed. de 1933, es la única *492cláusula derogatoria que concebiblemente podría aplicarse aquí. Pero el artículo 361 claramente no deroga el inciso 5. Dispone que “Toda ley, reales decretos, órdenes, órdenes mi-litares, disposiciones o parte de ellos incompatibles o en con-flicto con este Código quedan por la presente derogados.” Y el inciso 5 en manera alguna es incompatible o está en con-flicto con las disposiciones del Código de Enjuiciamiento Civil. El razonamiento de los casos de González v. Acha et al., supra, y Más v. Llona, 31 D.P.R. 30, sostiene esta con-clusión. El caso de Benítez v. Díaz, 28 D.P.R. 673, resol-vió que uno de los requisitos procesales del artículo 1616 había sido derogado por el Código de Enjuiciamiento Civil de 1904. Pero el caso de Benitez es distinguible precisamente porque nuestro caso envuelve una disposición sustantiva del artículo 1616. No vemos motivo alguno para revocar nues-tros casos que resuelven que el inciso 5 está en vigor en Puerto Rico.
Sólo queda una cuestión más en este caso. Hemos resuelto que la demanda debe alegar que el demandante se compromete a no vender durante cuatro años su participación en la propiedad retraída. El demandante nos pide, de llegar a esta conclusión, que devolvamos el caso a la corte de distrito de manera que él pueda enmendar su demanda insertando en ella tal alegación.
Los demandados se oponen a esta petición por el funda-mento de que el artículo 1414 del Código Civil dispone que “No podrá ejercitarse el derecho de retracto legal sino den-tro de nueve días contados desde la inscripción en el regis-tro, y en su defecto, desde que el retrayente hubiera tenido conocimiento de la venta.” Pero el demandante cumplió con el artículo 1414: radicó su demanda dentro de nueve días después de efectuada la venta. Es cierto que estamos resol-viendo que la demanda era defectuosa porque no incluyó la alegación en cuestión. Pero a este respecto la demanda en-mendada se retrotraerá a la fecha de la demanda original, *493y será considerada como radicada en tiempo. Por consi-guiente, el demandante tiene derecho a enmendar su demanda insertándole la alegación que le falta, al ser la demanda de-vuelta al tribunal inferior.(5)

La sentencia del tribunal de distrito será revocada y se devolverá el caso a dicho tribunal para ulteriores procedi-mientos no inconsistentes con esta opinión.

El Juez Asociado Sr. Negrón Fernández no intervino.

(1) El artículo 1412 dispone en parte que “El copropietario de una cosa común podrá usar del refracto en el caso de enajenarse a un extraño la parte de todos los demás condueños o de alguno de ellos.”


(2) E1 artículo 1016 dispone que "Para que pueda darse curso a las demandas de retracto se requiere: ... 5. Que se comprometa el comunero a no vender la participación del dominio que retraiga, durante cuatro años. ’' (Bastardillas nuestras).


(3) (ÍE1 objeto de estas disposiciones es asegurarse que se verifica el re-tracto por los motivos que lia tenido la ley para concederlo, que en su esen-cia no son otros que atender, con anterioridad a un extraño, para la preferen-cia do la cosa que se vende, a aquél que por ser descendiente de la persona a quien pertenecía, o por poseerla en común con otro, o por perténeeerle su dominio útil o directo, tiene un interés mayor de afecto, de estimación o material en su compra que aquél. Ya el Euero Real disponía en la ley 13, tít. 10, lib. 3°., que el retrayente jurara que quería la cosa para sí y que no la retraía para privar de ella al comprador, con el objeto de enajenarla a otra persona que no tuviera el derecho de retraer y a quien quisiera favorecer, o que le ofreciera por ella mayor precio que el que le costaba retrayéndola. Mas la obligación de no enajenar la finca el retrayente no debía imponerse *486por máa tiempo que el necesario para llenar el objeto expuesto, sin producir por otra parte la estancación de la propiedad. Por esto la ley limitó el tér-mino de esta obligación, siendo mayor o menor, según que la enajenación puede ser más o menos perjudicial al interés público, por resultar de ella la mdivi-sión de bienes convmes o la separación de los dominios directo y útil.” 4 Bscriche, Diccionario de Legislación y Jurisprudencia 941, ed. de 1876. (Bas-tardillas nuestras).
“Era antigua práctica en el retracto de condueños, cuyo origen habría que buscarlo en las doctrinas de los expositores, la de que el retrayente jurase que quería para sí y no para otro la cosa que se proponía retraer, y que no pro-cedía con fraude. La ley de Enjuiciamiento Civil de 1855, al regularizar el procedimiento de este juicio sumario, trató de evitar los fraudes a que, como *487dice Ortiz de Zúñiga (Práctica forense), daban lugar los retractos por faltá de precauciones oportunas, y entonces apareció, por vez primera, la prohibi-ción de enajenar el retrayente durante cuatro años la cosa que retrajera. El propósito de esta prohibición salta a la vista: se buseó por ella que el retracto no se desviase de su fin útil y se convirtiera en un instrumento de especulación en daño del comprador.” 23 Seaevola, Comentarios al Código Civil 874-75, ed. de 1906.
"Para evitar que el retracto de comuneros se intente por especulación o con fines ajenos al propósito de la ley se obliga al retrayente también corno requisito esencial de la demanda, a que se comprometa én ella a no vender la participación de dominio que retraiga durante cuatro años.” 6 Manresa, Comentarios a la Ley de Enjuiciamiento Civil 108, 3ra. ed.


(4) Ese inciso, que ya no existe en nuestro Código, dice así: “Que se contraiga, si el retracto es gentilicio, el compromiso de conservar la finca re-traída a lo menos dos años, a no ser que alguna desgracia hiciere venir a menos fortuna al retrayente y lo obligare a la venta.”


(5) No es necesario determinar si las Beglas de Procedimiento Civil son de aplicación a este caso. Bien bajo la Begla 15 (o) o bajo el procedimiento anterior, llegaríamos al mismo resultado. Véanse Roses v. Juliá, 67 D.P.R. 518; Sánchez v. Cooperativa Azucarera, 66 D.P.R. 346; Bithorn v. Santana, 68 D.P.R. 300, según éstos se co'mparan con Vellón v. Central Fasto Viejo, 37 D.P.R. 509.